 1

 2

 3                                   UNITED STATES DISTRICT COURT

 4                                         DISTRICT OF NEVADA

 5 VICTOR TAGLE, SR.,
                                                                  Case No. 2:18-cv-00544-JAD-NJK
 6                      Plaintiff,
         vs.                                                      ORDER
 7
         CORE CIVIC AMERICA, et al.,                              (Docket Nos. 28, 29)
 8
                        Defendants.
 9

10             Pending before the Court are Plaintiff’s motions for copy of files. Docket Nos. 28, 29.

11 Plaintiff asks the Court to send him a copy of the files/complaint he filed in the instant case.1 Id.

12             On December 18, 2018, the Ninth Circuit affirmed the dismissal of the instant case. Docket

13 No. 31. Accordingly, the pending motions, Docket Nos. 28 and 29, are DENIED as moot.

14             IT IS SO ORDERED.

15             DATED: December 20, 2018.

16

17
                                                     NANCY J. KOPPE
                                                     UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23
     1
         The Court is unable to discern what “files” Plaintiff references.
